Name: Commission Regulation (EEC) No 440/91 of 25 February 1991 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy;  foodstuff
 Date Published: nan

 27.2.1991 EN Official Journal of the European Communities L 52/7 COMMISSION REGULATION (EEC) NO 440/91 of 25 February 1991 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 53/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the, said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 7, 10. 1. 1991, p. 14. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Deep-frozen ready-mixed dough of goods primarily made of wheat flour to which has been added margarine, fat, water, yeast, eggs and filled with marzipan, sugar, maize starch, water and margarine. After thawing, the product in the form as presented is ready for baking. 1901 20 20 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 1901 and 1901 20 00 (see also the explanatory notes to CN code 1901 20 00 and CN code 1905). 2. Product, in the form of powder, consisting of sodium caseinate 30 %, skimmed milk 69 % and hydrolized vegetable oil 1 % with the following analytical results (percentage by weight): Proteins 50,5 Lactose 34,6 Cendre cheese 7,4 Milkfats 1,5 Hydrolized vegetable oil 1,0 Moisture content 5 1901 90 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 1901, 1901 90 and 1901 90 90. Chapter 4 must be excluded because of the presence of hydrolized vegetable oil and sodium caseinate. 3. Preparation in the form of gelatine capsules packed for retail sale. Each capsule contains 1 222 mg lecithin and 28 mg glycerine. 2106 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, note la to Chapter 30 and by the wording of CN codes 2106, 2106 90 and 2106 90 91. The product which is not prepared for therapeutic nor prophylactic purposes is considered to be a food supplement as mentioned in the explanatory notes to the Harmonized System, code 2106.